DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7, 9-17, and 20 are pending in the application.
	In Applicant’s most recent response filed 25 April 2022, claims 8, 18 and 19 were cancelled and claims 1, 4, 7, 9, 11, 16, 17, and 20 were amended.  These amendments have been entered.

Drawings
	As discussed in the Interview Summary mailed 27 April 2022, regarding the objection to the Drawings set forth in the Office Action mailed 25 January 2022, Fig. 5 shows the anchor component (146) in its "second configuration" as a combination of several components (151, 152, 153, 158) and Fig. 1 shows the anchor component in the "first configuration" in which it is secured to an outer surface of the second mesh panel (122), as required by claim 9.  Accordingly, the previously set-forth objection is invalid since these figures do sufficiently show the "first configuration" as claimed in claim 9.  Accordingly, the previously set-forth objection to the Drawings is withdrawn.

Allowable Subject Matter
Claims 1-7, 9-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Zhao, Furus, Masserant, nor any of the other prior art references of record teach or disclose the newly added limitations to independent claims 1, 11, and 17 related to the “anchor component” of the “second section”.  Nor would it have been obvious to modify any of the prior art devices of record in such a manner since there would have been no teaching, suggestion, or motivation to do so.  Accordingly, for at least these reasons, independent claims 1, 11, and 17 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678